        Case 4:18-cv-03451-JST Document 64-57 Filed 04/29/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone:    (310) 274-7100
 6 Facsimile:    (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                      UNITED STATES DISTRICT COURT

10                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                              Case No. 4:18-cv-03451-JST
                                                         [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                        Plaintiff,                     cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                         00264-JST]
14               vs.

15 REDBUBBLE, INC.,                                      DECLARATION OF PHILLIP PALEY IN
                                                         SUPPORT OF ATARI INTERACTIVE,
16                        Defendant.                     INC.’S MOTION FOR SUMMARY
                                                         JUDGMENT
17
     AND RELATED ACTIONS
18                                                       Judge:    Hon. Jon S. Tigar
                                                         Date:     July 8, 2020
19                                                       Time:     2:00 pm
                                                         Crtrm.:   9
20

21

22

23

24

25

26

27

28
     1526123.1                                                                Case No. 4:18-cv-03451-JST
                       DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                        MOTION FOR SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 64-57 Filed 04/29/20 Page 2 of 4




 1                                    DECLARATION OF PHILLIP PALEY
 2               I, Phillip Paley, declare and state as follows:

 3               1.      I am a paralegal for Browne George Ross LLP, counsel of record for Atari

 4 Interactive, Inc. in this matter. I have firsthand, personal knowledge of the facts set forth below

 5 and if called as a witness could and would competently testify thereto.

 6               2.      On March 23, 2020, I accessed a product listing on the Redbubble website entitled

 7 “Centipede Slim Fit T-Shirt.” I captured a screenshot of the product listing. A true and correct

 8 copy of that screenshot is attached hereto as “Exhibit A.”

 9               3.      On March 23, 2020, I accessed a product listing on the Redbubble website entitled

10 “Millipede Long Sleeve T-Shirt.” I captured a screenshot of the product listing. A true and correct

11 copy of that screenshot is attached hereto as “Exhibit B.”

12               4.      On March 23, 2020, I accessed a product listing on the Redbubble website entitled

13 “Maze Craze Classic T-Shirt.” I captured a screenshot of the product listing. A true and correct

14 copy of that screenshot is attached hereto as “Exhibit C.”

15               5.      On March 23, 2020, I accessed a product listing on the Redbubble website entitled

16 “Missile Command V-Neck T-Shirt.” I captured a screenshot of the product listing. A true and

17 correct copy of that screenshot is attached hereto as “Exhibit D.”

18               6.      On March 26, 2020, I accessed a product listing on the Redbubble website entitled
19 “Missile Command Case & Skin for Samsung Galaxy.” I captured a screenshot of the product

20 listing. A true and correct copy of that screenshot is attached hereto as “Exhibit E.”

21               7.      On April 24, 2020, I accessed a product listing on the Redbubble website entitled

22 “break out Slim Fit T-Shirt.” I captured a screenshot of the product listing. A true and correct copy

23 of that screenshot is attached hereto as “Exhibit F.”

24               8.      On April 7, 2020, I accessed Google Shopping and performed a search for “missile

25 command t-shirt.” I captured a screenshot of the first page of the search results. A true and correct

26 copy of that screenshot is attached hereto as “Exhibit G.”
27

28
     1526123.1                                                               Case No. 4:18-cv-03451-JST
                                                      -1-
                      DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                       MOTION FOR SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 64-57 Filed 04/29/20 Page 3 of 4




 1               9.      On April 7, 2020, I accessed Google Shopping and performed a search for

 2 “swordquest t-shirt.” I captured a screenshot of the first page of the search results. A true and

 3 correct copy of that screenshot is attached hereto as “Exhibit H.”

 4               Executed this 29th day of April 2020, at Los Angeles, California.

 5               I declare under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7

 8

 9                                                         Phillip Paley
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     1526123.1                                                               Case No. 4:18-cv-03451-JST
                                                      -2-
                      DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                       MOTION FOR SUMMARY JUDGMENT
        Case 4:18-cv-03451-JST Document 64-57 Filed 04/29/20 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2               I hereby certify that on this 29th day of April, 2020, I electronically filed the

 3 foregoing DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI

 4 INTERACTIVE, INC.’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the

 5 Court using the CM/ECF system which will send notification of such filing to the following:

 6                                                   SERVICE LIST
 7                                     Atari Interactive, Inc. v. Redbubble Inc.
                         U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 8                  [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-JST;
                                                and 19-cv-00264-JST]
 9

10
         Kenneth B. Wilson                                      Attorneys for Defendant
11       COASTSIDE LEGAL                                        Redbubble, Inc.
         455 1st Avenue
12       Half Moon Bay, CA 94019
         Tel: (650)440-4211
13       Fax: (650)440-4851
         ken@coastsidelegal.com
14

15       Jonathan M. Masur                                      Attorneys for Defendant
         Zachary S. Davidson                                    Redbubble, Inc.
16       ZUBER LAWLER &
           DEL DUCA LLP
17       2000 Broadway Street, Suite 154
         Redwood City, California 94063
18       Telephone:    (650) 434-8538
         Email: jmasur@zuberlawler.com
19               zdavidson@zuberlawler.com

20                  Debora Sanfelippo
                    dsanfelippo@zuberlawler.com
21

22

23

24

25                                                           Andrea A. Augustine
26
27

28
     1526123.1                                                             Case No. 4:18-cv-03451-JST
                                                    -3-
                    DECLARATION OF PHILLIP PALEY IN SUPPORT OF ATARI INTERACTIVE, INC.’S
                                     MOTION FOR SUMMARY JUDGMENT
